Citation Nr: 1031169	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a recurring perirectal 
abscess.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Initially, in the substantive appeal submitted in May 2007, the 
Veteran requested a hearing before a Veterans Law Judge at the 
RO.  Subsequently, in a statement submitted in January 2008, the 
Veteran explained that, instead of the travel board hearing, he 
would rather testify at a local hearing.  Thus, the Board finds 
that the Veteran has withdrawn his request for a travel board 
hearing and will conduct its appellate review based on the 
evidence of record.  38 C.F.R. § 20.704(e) (2009).

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from June 1974 to October 1977.  
He is seeking entitlement to service connection for a recurring 
perirectal abscess.

The RO originally obtained the Veteran's service treatment 
records (STRs), in conjunction with an unrelated claim, in 
January 1978.  A second request was made to obtain additional 
STRs in May 1978, but the June 1978 response from the National 
Personnel Records Center (NPRC) stated that all available STRs 
had been provided.  

The Veteran's existing STRs appear to be incomplete.  Despite his 
more than three years of service, the STRs consist only of his 
dental records, entrance and discharge physical examinations, and 
one clinical record.  The Veteran's personnel records reflect a 
lengthy assignment aboard an aircraft carrier which would have 
had a complete medical department, to include physicians.  Thus, 
it appears the Veteran's STRs were not successfully transferred 
for permanent record storage on his discharge from service and 
are not available.  

The Veteran has provided his own lay statements and testimony 
regarding his having been treated for abscesses on two occasions 
during service and intermittently in the years after service.  
His statements and testimony are detailed and credible.  In 
addition, he has provided lay statements from individuals that 
knew him before, during, and after service.  The several lay 
statements attest to his not having abscesses prior to service 
but having them soon after service and continuing in the years 
after service.  The Veteran's mother has also submitted a 
statement attesting to the same facts.

VA records associated with the claims folder reflect treatment 
for a perirectal abscess in December 1978, a little more than a 
year after service.  The available records do not record a 
history of abscesses at that time.  However, the Veteran 
underwent VA surgical intervention for an abscess in July 1992.  
He gave a history at that time of having intermittent abscesses 
since the 1970's when he was in the military.  VA records also 
show complaints associated with a perirectal abscess as late as 
December 2006.  A diagnosis of folliculitis of the perianal 
region was made in February 2008.

The Veteran's claim has been denied on the basis that there was 
no evidence of treatment in service (e.g., in the STRs).  
However, as noted, it is clear the Veteran's STRs are incomplete 
and that no additional records are available.  The Veteran's lay 
evidence and the continuity of complaints/treatment for abscesses 
establish a history that supports a finding of treatment during 
service and current symptoms.  An examination is required to 
assess the Veteran's status and to determine if any current 
disorder is related to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran has maintained that he received treatment 
from VA for his perirectal abscesses in the years immediately 
after service.  As noted, VA treatment records from 1977-1978 
were obtained and demonstrated such treatment in December 1978.  

The RO requested VA treatment records from the VA Medical Center 
(VAMC) in Indianapolis in March 2008.  The request covered 
records from 1979 to 2006 and noted that, if the records were 
retired, they were to be recalled.  The VAMC provided records for 
the period from July 1992 to February 2008; however, the VAMC 
response did not address whether there were records dated prior 
to July 1992. 

The Board notes that the VAMC sent a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, to the RO requesting information about the 
Veteran in 1979 and 1980.  Although these requests are not 
dispositive, they raise the possibility of the Veteran having 
received treatment in 1979 and 1980.

On remand, the VAMC must again be contacted and asked to either 
provide records for the January 1979 to July 1992 period or 
affirm that there are no records for that period.  As with the 
RO's prior request, if the records have been retired, they must 
be recalled and provided to the RO.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The RO 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

In any event, the RO must contact the 
Indianapolis VAMC and request that VA 
records for the period from January 1979 to 
July 1992.  If no additional records are 
available, to include having been retired, 
the VAMC must certify this fact in a 
response to the RO.  If the records are 
retired, they must be recalled, and copies 
must be provided to the RO.

2.  Upon completion of the above 
development, the Veteran should be afforded 
a VA examination to evaluate his claim for 
service connection for a recurring 
perirectal abscess.  The claims folder and 
a copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  All indicated studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  The results 
of such must be included in the examination 
report.

The examiner is requested to identify any 
and all disorders relating to abscesses of 
the buttocks/perianal region which were 
found on examination.  The examiner is also 
requested to provide an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that any such diagnosed disorder(s) had 
its(their) clinical onset in service or 
is(are) otherwise related to active duty.  
A complete rationale for any opinion 
expressed must be provided.

3.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the Veteran, 
and his representative, should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


